Exhibit 10.9

AMENDMENT NO. 3

TO

FACILITY AGREEMENT PROVIDING FOR A
SENIOR SECURED TERM LOAN

OF UP TO US$47,500,000

dated June 20, 2011,

DRY BULK AMERICAS LTD.
and
DRY BULK AUSTRALIA LTD.,
as Joint and Several Borrowers,

AND

The Banks and Financial Institutions listed on Schedule I thereto,

as Lenders,

AND

ING BANK N.V., LONDON BRANCH,
as Facility Agent and as Security Trustee

AND

INTERNATIONAL SHIPHOLDING CORPORATION,
as Guarantor

Dated as of November 26 2014

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 3 TO FACILITY AGREEMENT

THIS AMENDMENT NO. 3 TO FACILITY AGREEMENT (this "Amendment") is dated as
of November 26, 2014, by and among (1) DRY BULK AMERICAS LTD., a corporation
organized and existing under the laws of the British Virgin Islands ("Dry Bulk
Americas") and DRY BULK AUSTRALIA LTD., a corporation organized and existing
under the laws of the British Virgin Islands ("Dry Bulk Australia"), as joint
and several borrowers (the "Borrowers",  and each individually a "Borrower"),
(2) INTERNATIONAL SHIPHOLDING CORPORATION, a corporation organized and existing
under the laws of the State of Delaware (the "Guarantor"), as guarantor,
-(3)-the banks and financial institutions listed -on Schedule-I to the Original
Agreement (as defined below), as lenders (together with any bank or financial
institution which becomes a Lender pursuant to Section 12 of the Facility
Agreement, as defined below, the "Lenders" and each a "Lender") and (4) ING BANK
N.V., LONDON BRANCH , as facility agent (in such capacity including any
successor thereto, the "Facility Agent") and as security trustee for the Lenders
(in such capacity, the "Security Trustee" and, together with the Facility Agent,
the "Agents"), and amends and is supplemental to the Senior Secured Term Loan
Facility Agreement dated as of June 20, 2011, entered into by and among the
Borrowers, the Guarantor, the Lenders and the Agents, as amended by Amendment
No. 1 thereto dated as of September 19, 2013 and an Amendment No. 2 dated as of
November 4, 2014 (the "Original Agreement" and as further amended hereby, the
"Facility Agreement").

WITNESSETH THAT:

WHEREAS, the Guarantor has informed the Creditors that certain affiliates of the
Guarantor intend to sell the vessels the EGS TIDE, the EGS WAVE, the EGS CREST,
the NAIDA RAMIL, the PEGGY PALMER and the OCEAN PORPOISE and certain other
nonperforming assets, including [insert details] (which represent approximately
11% of the Guarantor's total assets) (the "Sale");

WHEREAS, the Guarantor has informed the Creditors that as a  result of the Sale,
it is anticipated that the Borrowers and the Guarantor may incur impairment
losses under GAAP (the "Impairment Losses");

WHEREAS, the Guarantor has informed the Creditors that (i) a default under
Section 8.1(m) of the Original Agreement may, absent a waiver from the Lenders,
occur as a result of the Impairment Losses and (ii) the covenants contained in
Sections 9.2(i) and 9.3(c) of the Original Agreement will, absent a waiver from
the Lenders, be breached upon the occurrence of the Sale;

WHEREAS, the Security Parties and the Creditors have agreed, inter cilia, to
amend the Original Agreement as follows.

NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:

 

--------------------------------------------------------------------------------

 

1. Definitions. Unless otherwise defined herein, words and expressions defined
in the Original Agreement have the same meanings when used herein.

2. Representations and Warranties. Each of the Security Parties hereby
reaffirms, as of the date hereof, each and every representation and warranty
made thereby in the Original Agreement and the Note (updated mutatis mutandis).

3. No Defaults. Each of the Security Parties hereby represents and warrants that
as of the date hereof there exists no Event of Default or any condition which,
with the giving of notice or. assage of time, _or both, would constitute mavent
of De.ffil

4. Performance of Covenants. Each of the Security Parties hereby reaffirms that
it has duly performed and observed the covenants and undertakings set forth in
the Original Agreement, the Note and the Security Documents on its part to be
performed, and covenants and undertakes to continue duly to perform and observe
such covenants and undertakings, as amended hereby, so long as the Original
Agreement, as may be amended or supplemented from time to time, shall remain in
effect.

5. Confirmation of Guarantee. The Guarantor hereby reaffirms ail of its
obligations under Section 11 of the Original Agreement and confirms that such
obligations shall remain in full force and effect following the effectiveness of
this Amendment.

6. Confirmation of the security constituted by the Security Documents. Each
Security Party hereby confirms that nothing in this Amendment shall adversely
affect the security constituted by the Security Documents and its intention is
that such security is and shall remain in full force and effect and shall extend
to the obligations of the Borrowers and the Guarantor under the Original
Agreement notwithstanding the amendments to the Original Agreement pursuant to
this Amendment and in each case such security shall extend to the obligations of
the Borrowers and the Guarantor under the Original Agreement as amended by this
Amendment.

7. Waivers/Consents. Subject to the Security Parties' continued compliance with
the provisions contained herein and in the Facility Agreement to the
satisfaction of the Creditors in their sole discretion, the Creditors hereby (a)
waive any default occurring under Section 8.1(m) of the Facility Agreement
solely in connection with the Impairment Losses and (b) consent to the Sale and
waive any breach of Section 9.2(i) of the Facility Agreement solely in
connection with the Sale. The Creditors, solely in connection with the
transactions described herein, hereby waive compliance with any other provision
contained in the Facility Agreement or the other Transaction Documents as may be
necessary to give full effect to the waiver and consent set forth in this
Section 7.

8. Amendments to the Original Agreement. Subject to the terms and conditions of
this Amendment, the Original Agreement is hereby amended and supplemented as
follows:

(a)All references to "this Agreement" shall be deemed to refer to the Original

Agreement, as amended hereby;

 

2

 

--------------------------------------------------------------------------------

 

(b)The following definition shall be added to Section 1.1 of the Original

Agreement in its alphabetical order as follows:

"'Impairment Losses" shall mean any impairment losses incurred by the Guarantor,
on a consolidated basis, which, in accordance with GAAP, would result from the
placement of the following assets as held for sale on the balance sheet: the
vessels EGS TIDE, EGS WAVE, EGS CREST, NAIDA RAM1L, PEGGY PALMER and OCEAN
PORPOISE [insert any additional nonperforming assets to be included as part of
the impairment losses};' ; and

(C)Section 9.3(c) of the Original Agreement is hereby amended and restated

in its entirety as follows:

"(c) Consolidated Tangible Net Worth. Maintain a Consolidated Tangible Net
Worth, as measured at the end of each fiscal quarter, in an amount of not less
than the sum of (i) ninety per cent (90%) of Consolidated Tangible Net Worth as
of December 31, 2009, less Impairment Losses, and (ii) the sum of fifty per cent
(50%) of (a) all net income of the Guarantor (on a consolidated basis) earned
after December 31, 2009, excluding any impairment charge taken by the Guarantor
during 2010 with respect to its Mexican rail ferry service and Impairment
Losses, and (b) the proceeds from the issuance of any common and/or preferred
stock of the Guarantor on or after December 31, 2009; and".

9. Fees apd Expenses. The Borrowers agree to pay promptly upon demand therefor,
all costs and expenses (including legal fees) incurred by the Lenders in
connection with the preparation and execution of this Amendment.

10. No Other Amendment. All other terms and conditions of the Original Agreement
shall remain in full force and effect and the Original Agreement shall be read
and construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be.

11. Conditions Precedent to the Effectiveness of this Amendment. The
effectiveness of this Amendment shall be expressly subject to the following
conditions precedent:

(a)



This Amendment. The Borrowers and the Guarantor shall have duly executed and
delivered this Amendment to the Facility Agent;

(b)



Corporate Authority. The Facility Agent shall have received the following
documents in form and substance satisfactory to the Facility Agent and its legal
advisers:

i. copies, certified as true and complete by an officer of each of the Security
Parties, of the resolutions of its board of directors and, with respect to the
Borrowers, shareholders evidencing approval the, transactions contemplated
hereby

3

 

--------------------------------------------------------------------------------

 

and authorizing an appropriate officer or officers or attorney-in-fact or
attorneys-in-fact to execute the same on its behalf;

ii.



copies, certified as true and complete by an officer of each of the Security
Parties, of the certificate or articles of incorporation and by-laws or similar
constituent documents thereof, which certificates may be in the form of bring
down certificates as appropriate;

iii.



certificate of the jurisdiction of incorporation of each Security Party as to
the good standing thereof; and

iv.



a certificate signed by the Chairman, President, Chief Financial Officer, Vice
President, Treasurer or Controller of each of the Security Parties to the effect
that (A) no Default or Event of Default shall have occurred and be continuing
and (B) the representations and warranties of such Security Party contained in
the Original Agreement as amended hereby are true and correct as of the date of
such certificate.

(c)



Legal Opinions. The Facility Agent shall have received such legal opinions as it
shall reasonably require.

(d)



Interest, Fees and Expenses Paid. The Facility Agent shall have received payment
in full of all interest, fees and expenses due under or in connection to the
Original Agreement and this Amendment;

12. Other Documents. By the execution and delivery of this Amendment, the
Security Parties and the Lenders hereby consent and agree that all references in
the Note and the Security Documents to the Original Agreement shall be deemed to
refer to the Original Agreement as amended by this Amendment, By the execution
and delivery of this Amendment, each of the Security Parties hereby consents and
agrees that each of the Note and any other documents that has been executed in
connection with the Original Agreement and each of the Security Parties'
obligations under the Original Agreement shall remain in full force and effect
notwithstanding the amendments contemplated hereby.

13. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York.

14. Counterparts. This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed to be an
original but all such counterparts shall constitute but one and the same
agreement.

 

4

 

--------------------------------------------------------------------------------

 

15. Headings; Amendment. In this Amendment, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Amendment. This Amendment cannot be amended other than by written agreement
signed by the parties

hereto.

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------

 

Picture 2 [c041-20141231ex109dd9857g001.jpg]



--------------------------------------------------------------------------------

 



 



--------------------------------------------------------------------------------